Title: From Thomas Jefferson to James Dinsmore, 27 June 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir 
                     
                     Washington June 27. 08.
                  
                  I recieved last night yours of the 24th. you shall have the 500. D. you desire on the 8th. of Aug. only you should guard against a failure of a single post which sometimes happens. the money will be recieved here on the 5th. and may be regularly expected by the horse post which will arrive at Monticello on the 8th. but a failure of the post might retard it to the mail stage of the 11th.—you mention no window cord sent to Poplar Forest. if none is gone, & you have it not, let me know it by return of post & how much, & I will get it here & forward it on. I salute you with my best wishes.
                  
                     Th: Jefferson 
                     
                  
               